PER CURIAM.
Affirmed on the authority of Barnhill v. State, 393 So.2d 557, (Fla. 4th DCA 1980). Provided, however, in order to preserve appellant’s rights we certify the following question:
[I]s a person excluded from mandatory classification under section 958.04[2][a], Florida Statutes (Supp.1978) when prior to sentencing the offender has been found guilty of a qualifying felony under the act and has simultaneously been found guilty of other felonies?
HERSEY and GLICKSTEIN, JJ., and WETHERINGTON, GERALD T., Associate Judge, concur.